O’Brien, J.:
The question presented is, did the testator intend to create a trust or impose a charge upon so much of his estate as came into the possession of'-his wife for the payment of an amount adequate for the support of his niece ? The learned judge below answered this question in the negative on the ground that the words used in the will were “precatory” and imposed no binding obligation on the wife, the testafqr leaving. the -question of support or non-support entirely to Ms wife’s unlimited discretion. In determining whether this-view is correct we shótilcf "recall what was well .said in Colton v. Colton (127 U. S. 312): “If there be a trust sufficiently expressed and capable of enforcement by a court of equity, it does not disparage, much less defeat it, to call it precatory.’ The question of its existence, after all, depends upon the intention of the testator as expressed by the words he has used, according to their patural meaning, modified only by the context and the situation and circumstances of - the .testator when he used them. On the one hand, the words may be merely those of suggestion, counsel, or advice,intended -only to influence and not to take away the discretion of the legatee growing out of his right to use and dispose of the property given as Ms own. On the other hand, the language employed maybe imperative in fact, though not in form, conveying, the intention of the testator in terms equivalent to a command, and leaving to the legatee no discretion to defeat his wishes, although there may be a discretion to accomplish them by a choice of methods, or even to define and limit the extent of the interest conferred upon his beneficiary.”
It will thus be seen that in this, as in all cases .involving the construction of wills, the intention of the testator is first to be ascertained; *23and for this purpose we are privileged to consider the words of 'the instrument itself and the circumstances under which it was executed, and, where ascertained, that intention must control in determining whether the language was precatory or mandatory. Bearing in mind the situation of the plaintiff as a member of the testator’s family, occupying as she did towards him a relation of a child whom he had brought up, supported and educated, and for the continuance of whose support after the death of the wife he had provided, in the event of her not marrying, we are to determine whether during the period between his death and that of his wife the testator was indifferent to or made no provision for the plaintiff’s' support.
The words “ I direct,” with which the clause begins; áre mandatory ; and while this would not be controlling, if from" the context it could be seen that they were not intended as such, still we can find nothing in the language which follows to impair or take away from the force of this command thus placed upon the wife to support the plaintiff; " The words are, “ I direct my wife, * * * * out of the property hereinafter given and bequeathed to her by this will, to use so much thereof for the support and benefit of my niece * * * as my said wife shall from time to time in her discretion think best so to do.” This language, we think, imposes upon the wife the duty of supporting the plaintiff, leaving only the details as to the amount and time when payable to the wife’s discretion-. It must not be forgotten that testamentary provisions for support and education are favored by law and are to be liberally construed in favor of the dependent beneficiary; and it would be transgressing this rule, as well as doing violence to the language of the testator, and disregarding what we take to have been his intention, to hold that the question of support or non-support was a matter entirely within the wife’s discretion.
In the court below reliance was placed upon the case of Lawrence v. Cooke (104 N. Y. 632) as decisive. There, after an absolute gift of the residuary estate to the defendant, the testator-added: “ I commit my granddaughter (the plaintiff) * * * to the charge and guardianship of my daughter (the defendant). * * * I enjoin upon her to make such provision for said grandchild out of my residuary estate * * * in such manner, at such times *24and in such amounts as she may judge to be expedient and conducive to the welfare of said grandchild, and her own sense of justice and Christian duty shall dictate.” It was therein held that upon this disposition no trust was created and no charge imposed upon the property passing to the defendant, Judge Rapallo in his opinion saying : “ If the clause had been that the testator enjoined upon the defendant to make suitable provision out of the residuary estate for the support of the plaintiff, there would be force in the argument, not indeed that the defendant took the residuary estate in trust, but that she took it subject to a charge, the amount of Which might be ascertained' by a court of equity, and satisfaction thereof decreed., But such is not the language of the will. * • * * There was nothing in the Will which required her to provide for the support of the grandchild during her minority. She was living with her father, out of the State. Ho obligation was imposed upon the defendant by her father’s will, to indemnify the father of the plaintiff for her support, or to furnish him with means therefor. The provision in the Will was not intended for the benefit of the father of the plaintiff, nor to relieve him from his legal obligation to support' his own child. All these matters were left wholly to- the discretion of the defendant, uncontrolled by any consideration except, to use the language of the testator, what ‘her own sense of justice and Christian duty shall dictate.’ ”
That case is clearly distinguishable from this. ..: There the granddaughter resided with and was being supported by her father, and did not need anything from the testator’s bounty for that purpose, and it was, therefore, not to be presumed that the testator intended to contribute for the benefit of the father of his grandchild.
Here the testator had assumed the obligation of providing for his niece during his own life, and that he intended to continue that obligation is shown by all the provisions of his will, not only during the life of his wife,- but ever afterwards as long as she remained unmarried, which meant until she had soitie one who could take up and discharge that duty. Moreover, in Lawrence v. Cooke, the court said that if the provision had been for the support of the plaintiff there would have been force in the argument that the beneficiary took her legacy “subject to a charge, the amount of which might be ascertained by a court of equity, and satisfaction thereof decreed.” *25The argument which was thus wanting in that case is here present, because the provision is for the support of the plaintiff.
In Phillips v. Phillips (112 N. Y. 197), cited by the learned trial judge (which is not a controlling authority, because unlike in its facts), the case of Lawrence v. Cooke was referred to and distinguished. There the testator, after a gift of all his estate to the plaintiff, his wife, made this provision: “ If she find it always convenient * * * to give my brother Edwin W. during his life the interest on $10,000 (or $700 per annum) I wish it to he done.” Held, that the provision contemplated, not plaintiff’s choice or preference, but her pecuniary condition each year; that the intent of the testator was to charge the annuities upon the gift to his wife, provided, and provided only, that the payment in any year would occasion her no inconvenience, and that, therefore, the brother was entitled to the annuities withheld. That words expressive of a wish or desire in a will, if so definite as to amount and subject-matter as to be capable of execution by this court, may, and will, if such appears to have been the intention of the testator, create a trust or impose a charge.
This last case, we think, furnishes a strong argument in favor of the construction which we have adopted, regarding, as we do, the language here used as much stronger and more expressive in favor of the creation of a trust or the imposition of a charge than that in the case of Phillips v. Phillips. And in applying the test, we think that here the subject-matter is capable of execution by the court, because the question of what amount would provide a reasonable support is easy of ascertainment, and the language employed, “ to use so much thereof for the support and benefit of my niece,” is the equivalent to a direction to use so much as would be required for necessary and suitable support. Undoubtedly the court cannot exercise a discretion which the testator commits to another, but it can see that a discretion confided is exercised in a reasonable, honest and proper manner, and for the abuse of such discretion the court will afford a remedy.
In Browne v. Paull (1 Simons [N. S.], 92) the court says: “ It must not be taken that, in either of those cases, the mother would have appropriated the fund to her own purposes without maintain*26ing the children.' That is • certainly not the doctrine of this court. * -x -x Th.e parent, to whom, trustees are directed to pay dividends under a bequest like the present, is clearly bound to apply a competent sum in the maintenance of the child or children; and,' however difficult it may be to decide wliat is the amount to be applied, yet this court holds that to be a matter capable of being ascertained, and will compel thé parent to do what is right.” (Costabadie v. Costabadie, 6 Hare, 409; Chase v. Chase, 2 Allen, 101.) And in the very case of Lawrence v. Cooke (supra) it is said: “ If the clause had been that the testator enjoined' upon the defendant to make suitable provision, out of the residuary estate, for the support of the plaintiff, theré would be force in the argument, not indeed that the defendant took the residuary estate in trust, but that she took it subject to a charge, the amount of which might be ascertained by a court of equity, and satisfaction thereof decreed.” While it is a matter then of no importance whether we regard the language of the testator as creating a trust or imposing a charge in favor of the’ plaintiff, we think, in either aspect, that while there was a discretion which was to be exercised fairly and reasonably in favor of the plaintiff, it was not in the power of the wife to disregard the trust or.charge in its entirety by refusing to make any provision for the plaintiff. While the manner, and time and quantum of support were within defendant’s discretion, it was not left toiler to determine whether she would or would' not provide support for the plaintiff. The testator intended that provision should be made for his niece, and just as in his lifetime, while maintaining and supporting her in his home, he used his own discretion and judgment as .to what was proper and suitable in the' way of support, he after his death imposed- it as a charge or trust upon his wife to support her, and in that connection gave his wife the same discretion as-he had exercised while living; And,-as emphasizing his intention that she should always be supported, he directed that after the death of his wife, and until--his niece should marry, the sum of $1;000 should be paid to her annually during her life.
It is impossible, therefore, reading the entire Will in the light of the surrounding circumstances, not to come to the conclusion that the testator had assumed and meant to continue the duty of providing support for his niece, and the discharge of this duty after death *27he confided to his wife; and she having admittedly repudiated what should have been regarded as a sacred trust, the court can compel her to fulfill it in a fair and reasonable manner.
Our conclusion, therefore, is that the demurrer should have' been overruled and that the judgment should be reversed, with leave to the defendant to withdraw the demurrer and answer, on payment of the costs in the court below and costs of this appeal.
Van Brunt, P. J., Barrett, Rumsey and Ingraham, JJ., concurred.
Judgment reversed, with leave to the defendant to withdraw the demurrer and answer on payment of the costs in the court below and costs of this appeal..